Opinion by
Qrlady, P. J.,
The plaintiff obtained a judgment against the defendant for want of an answer for $707.55. A rule to open the same was granted and discharged, then reinstated, and again discharged; reinstated again and finally discharged. Subsequent to this, in the absence of her counsel, the plaintiff was induced to accept a check of a third party for the sum of $450.00, and sign an agreement and receipt agreeing to satisfy the .judgment against the defendant. She alleges that these writings were executed by her through misrepresentations and impositions and were signed, subject to the approval of her counsel, who, upon discovery of the facts refused to ratify the transaction and offered to return the check upon cancellation or surrender of the receipt.
The last rule taken by the defendant was to satisfy the judgment, alleging that the giving of the check for $450.00, taken with her agreement and receipt entitled him to this belief. This rule was discharged, and he brings this appeal.
It is evident that the minds of the parties never met in adjusting the amount in controversy; the methods adopt*385ed to effect a compromise met the usual fate of such efforts in passing over the head of counsel to make better terms with an invalid woman. The check has never been used, and has been tendered to the maker through the agency of the court, so that the defendant is not prejudiced by its issue. The receipt or agreement he holds is valueless, as the court has refused to recognize its validity, and we sustain the integrity of the judgment, by affirming the order of the court in discharging the rule to satisfy it.
Order affirmed